Case 2:15-cv-01574-CJC-RAO Document 186 Filed 01/28/21 Page 1 of 2 Page ID #:2504



    1

    2

    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    VADIM STANLEY MIESEGAES,                 Case No. CV 15-01574 CJC (RAO)
   12                       Plaintiff,
   13          v.                                 ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED
   14    CLIFF ALLENBY, et al.,                   STATES MAGISTRATE JUDGE
   15                       Defendants.
   16

   17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fifth Amended
   18   Complaint, Dkt. No. 92; the Motion for Summary Judgment filed by Defendants
   19   Clendenin and Black (collectively, “Defendants”), Dkt. Nos. 161, 170; Plaintiff’s
   20   Motion for Joinder, Dkt. Nos. 155, 167; Plaintiff’s Opposition to the Motion for
   21   Summary Judgment, Dkt. No. 174; Defendants’ Reply, Dkt. No. 180; the Report and
   22   Recommendation of United States Magistrate Judge (“Report”), Dkt. No. 184;
   23   Plaintiff’s Objections to the Report, Dkt. No. 185; and all of the other records and
   24   files herein. Further, the Court has made a de novo determination of those portions
   25   of the Report to which Plaintiff has objected. The Court is not persuaded by
   26   Plaintiff’s Objections and hereby accepts and adopts the Magistrate Judge’s findings,
   27   conclusions, and recommendations.
   28   ///
Case 2:15-cv-01574-CJC-RAO Document 186 Filed 01/28/21 Page 2 of 2 Page ID #:2505



    1        Accordingly, IT IS ORDERED that:
    2        (1) Defendants’ Motion for Summary Judgment is GRANTED;
    3        (2) Plaintiff’s Motion for Joinder is DENIED; and
    4        (3) Plaintiff’s Fifth Amended Complaint is dismissed with prejudice.
    5

    6      DATED: January 28, 2021
    7

    8
                                                   HON. CORMAC J. CARNEY
    9

   10                                        UNITED STATES DISTRICT JUDGE
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               2
